Le Grand, C. J.,
delivered the opinion of this court.
The correctness of the ruling of the Circuit Court in this case, depends upon the interpretation which is to be given to the act of 1831, chapter 281. The agreement of facts set out in the record, shows that two of the petitioners, Rhody and Crissy, were the slaves of John Collinson at the time of his death,- and that his ether personal estate was more than *464sufficient to pay his debts. It is also admitted that these petitioners were manumitted by his last will, and that the other petitioners were born subsequently to his death.
The defence set up to the claim for freedom is, that at the time of the death of Collinson, the petitioners, Rhody and Crissy, were not, because of their tender age, capable of maintaining themselves, and, therefore, under the 13th section of the act of 1796, ch. 67, incapable of receiving manumission. That section provides, that no slave or slaves shall hereafter be emancipated, unless they “be under the age of forty-five years, and able to work and gain a sufficient maintenance and livelihood, at the time the freedom given shall commence.”
John Collinson made his will in the year 1836, and, of course, since the passage of the act of 1831, and the question therefore is, what effect have the provisions of that act on the language of the act of 1796, which we have quoted ? We are of opinion that the latter, in so far as its limitations are concerned, is repealed by the act of 1831. The 3rd section of this act declares, all slaves' shall be capable of receiving manumission, for the purpose of removal as aforesaid, with their consent, of whatever age, any law to the contrary notwithstanding.” This language is broad and comprehensive, and extends to all slaves, no matter what may be their age. That the legislature designed to repeal the portion of the act of 1796, which we have given, is not only clear to our minds, from the language of the 3rd section of the act of 1831, but also from that of the proviso to the 5th section of the same enactment. This section, after authorizing the granting of permits for slaves to remain, declares, that “such permit shall not exempt any manumittor, or his' representatives', or his estate, from any liability to maintain any hereafter emancipated slave, who, at the time his or her right to freedom accrues, may be unable to gain a livelihood, or be over forty-five years of age at the said time, and afterwards become unable to maintain himself and herse'lf.”
The limitation in the act of 1796, was evidently intended *465to guard the public against the burden which would devolve upon it, if persons were permitted to manumit such of their slaves as were unable to maintain themselves. At that time the idea of colonization had not taken hold of the public mind. When, however, it came into general favor, the policy of the State was to get rid of its free colored population of all ages, and accordingly authorized the manumission of all slaves, irrespective of their ages. But inasmuch as the legislation on the subject contemplated that some of those who might be manumitted would desire to remain in the State, it authorized the granting of permits to that effect, guarding at the same time, however, against the possibility of the feeble and aged from falling on the public for support. We entertain no doubt that since the passage of the act of 183], it is competent for any slaveholder to manumit his slave of whatever age, and that if he be unable to maintain himself, and does not remove out of the State, his former owner, and if dead, his representatives, are liable for his support.
We concur with the court below in regard to its ruling, as •set out in each and all of the exceptions. We do not consider any consent to the gift of freedom necessary. The consent mentioned in the 3rd section of the act of 1831, refers to removal from the State, and not to the manumission. This being so, the court properly rejected the proposed testimony to show the petitioners were too young to give the consent to their freedom. It was a matter wholly irrelevant to the inquiry before the court. The law presumes that as freedom is a most precious legacy, those on whom it is east do accept it, and has provided a' mode how their dissent, wherever it exists, shall be evidenced by requiring it to be done in open court. All other modes would be liable to fraud and gross wrong on those who, in most cases, cannot be supposed to be so situated as to protect themselves against the machinations of the wily and dishonest.
It is unnecessary to inquire whether the witness, Benjamin Tongue, was competent or not. We think the court properly rejected him, because the facts admitted conclusively estab*466lished the right of the petitioners to freedom, and therefore it was wholly immaterial what Tongue could prove, or whether or not he was a competent witness.

Judgment affirmed.